EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert T. Pous (Reg. No. 29,099) on 3 March 2022.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, last two lines, “the bucket based on the second rotational motion in a state where the bucket is in pressure contact with the ground” has been replaced with - - the bucket according to the second rotational motion in a state where the bucket is in pressure contact with the ground and with at least one of a preset cycle and amplitude - -.

In Claim 8, line 2, “a” and “an” have both been replaced by - - the - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2009/0158625 to Pope et al. discloses bucket 36, control device 36 (FIG. 7), and first and second bucket actuators 37/70 (paragraph [0022], “The rotor element 70 is driven by a hydraulic motor (not shown)”), however, Pope does not disclose that control device 36 is configured to control the second bucket actuator so as to make the second bucket actuator periodically oscillate bucket 36 based on the second rotational motion in a state where bucket 36 is in pressure contact with the ground in combination with the other claim limitations.
Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In US Patent Publication No. 5398430 to Scott et al., bucket 22 is not in pressure contact with the ground in FIG. 6. In JP Patent Publication No. 8-60692 A to Miyaoka, the disclose axis at 25/29/30/31 is not the claimed axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652